Citation Nr: 1312507	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-25 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to October 1969.  He died in October 2007.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has not only reviewed the physical claims file but also the file on the "Virtual VA" system to ensure a total review of the evidence. 

In a March 2013 Informal Hearing Presentation, the appellant's representative asserted that an April 2006 RO decision denying a total disability rating for individual unemployablity due to service-connected disabilities (TDIU) contained clear and unmistakable error (CUE) by failing to consider pertinent evidence, and that, in the absence of such CUE, the appellant would be entitled to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.  

As the issue of CUE in the April 2006 rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In October 2007, the Veteran died due to gastrointestinal bleeding (varices), due to or as a result of cirrhosis, due to or a result of hepatitis C; ascites and malnutrition were significant conditions contributing to the cause of the Veteran's death, but not related to the underlying given cause of death.

2.  At the time of the Veteran's death, he was service connected for right upper lobectomy for blastomycosis with bronchitis, Horner's syndrome with ptosis of the right eye, associated with right upper lobectomy for blastomycosis with bronchitis, and cortical bone cyst of the right and left femurs.

3.  The Veteran's right upper lobectomy for blastomycosis with bronchitis disability neither directly contributed to the Veteran's death, nor caused or aggravated any disability that contributed to the Veteran's death. 

4.  Neither hepatitis C nor any other disability that contributed to the Veteran's death was caused by VA hospital care, medical or surgical treatment, or examination.

5.  The claim for entitlement to a TDIU was previously denied by the RO in a rating decision dated in April 2006, the Veteran did not appeal that decision, and no new evidence pertinent to that claim was received by VA within one year from the August 2006 date that the RO mailed notice of the determination to the Veteran.

6.  The April 2006 rating decision denying entitlement to a TDIU terminated the pending status of any previously unadjudicated informal claims of entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2012). 

2.  The criteria for service connection for the cause of the Veteran's death, to include under 38 U.S.C. § 1151, have not been met.  38 U.S.C.A. §§ 1110, 1151, 1310, 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 3.303, 3.307, 3.309(a), 3.310, 3.312, 3.361, 4.16, 17.32 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for certain chronic diseases, such as cirrhosis of the liver, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for cirrhosis of the liver is one year.  38 C.F.R. §§ 3.307, 3.309(a).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

Under 38 U.S.C.A. § 1151, compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if (1) the disability or death was not the result of the veteran's willful misconduct, (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under the law administered by the Secretary, and (3) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Such disability or death need not be "directly" caused by the "actual" medical care provided by VA personnel; however, section 1151 does not extend to the "remote consequences" of VA medical treatment.  See Viegas v. Shinseki, No. 2012-7075 (Fed. Cir. Jan. 31, 2013) (additional disability was caused by VA medical treatment where injury was due to improperly installed restroom grab bar, as equipment specifically designed to assist the disabled are a necessary component of the health care services VA provides).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e. given in orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In cases where a veteran's death was not service-connected, a benefits-eligible surviving spouse may receive DIC if the veteran was in receipt of or entitled to receive compensation at the time of his death for a service-connected disability rated totally disabling if (1) the disability was continuously rated totally disabling for a period of ten or more years immediately preceding death, (2) the disability was rated totally disabling for a period of not less than five years from the date of the veteran's discharge or other release from active duty, or (3) if the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

"Entitled to receive" means that the veteran filed a claim for disability compensation during his or her lifetime and: (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for one of the time periods specified above, but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime; (2) additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively for one of the periods specified above; or (3) at the time of death, the veteran had service-connected disability rated totally disabling by VA for one of the periods specified above but was not receiving compensation for one of the reasons specified in 38 C.F.R. § 3.22(b)(3).  38 C.F.R. § 3.22(b).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, the Veteran passed away in October 2007.  His death certificate lists the immediate causes of his death as gastrointestinal bleeding (varices), due to or as a result of cirrhosis, due to or a result of hepatitis C. 

Ascites and malnutrition were listed as significant conditions contributing to the cause of the Veteran's death, but not related to the underlying given cause of death.

The death certificate provides evidence against this claim as it indicates problems that caused death not related to service or a service connected disability. 

At the time of the Veteran's death, he was service connected for the following disabilities:  right upper lobectomy for blastomycosis with bronchitis, rated 30 percent disabling; Horner's syndrome with ptosis, right eye, associated with right upper lobectomy for blastomycosis with bronchitis, rated 10 percent disabling; and cortical bone cyst of the right and left femurs, rated noncompensable (0 percent disabling).   

In this case, the record does not reflect, and the appellant has not contended, that the Veteran's service-connected right eye Horner's syndrome with ptosis, or cortical bone cyst of the right and left femurs are related to the Veteran's death.  

Rather, the appellant and her representative have essentially contended three theories of entitlement to service connection for the cause of the Veteran's death: 

(1) that the Veteran's service-connected blastomycosis directly contributed to his death; 

(2) that hepatitis C is related to VA medical treatment; and 

(3) that the Veteran was entitled to receive total service-connected disability compensation for at least ten years prior to his death, as there remained a pending claim for a TDIU more than 10 years prior to the Veteran's death, which should have been granted.

Regarding the appellant's and her representative's assertion that the Veteran's service-connected blastomycosis contributed to his death, as reflected in a July 2008 statement, the appellant has asserted that the Veteran's blastomycosis affected several organs, including his liver, and in a February 2013 statement the appellant also asserted that the Veteran's blastomycosis directly contributed to his death as it caused blood to be cut off to whatever organ it touched.  

In a March 2013 Informal Hearing Presentation, the appellant's representative asserted that, although his death certificate did not list blastomycosis as a cause of death, there were no treatment records to indicate that the certifying physician who signed the death certificate knew of the Veteran's past treatment for the condition.  

However, considering the pertinent evidence in light of the governing legal authority, the Board finds that these assertions have no merit. 

Service treatment records reflect that the Veteran was treated for blastomycosis after complaining of coughing, shortness of breath, and hemoptysis.  In February 1969, he underwent a right thoracotomy with right middle lobectomy, which revealed blastomycosis after biopsy.  In March 1969, a liver biopsy was performed and revealed no pathologic diagnosis.  At the time of his August 1969 examination for separation from service, the Veteran was noted to have had blastomycosis, with right upper lobe and minimal right middle lobe involvement, and no evidence of systemic disease, as well as Horner's syndrome, mild, right, and cortical bone cyst, right and left distal femurs; no liver-related problems were noted at that time.

Subsequent VA medical records, including X-ray reports, from December 1970 to April 1979, reflect that the Veteran continued to complain of shortness of breath, but that on examination there was no acute or active pulmonary disease noted.

The report of a January 2006 VA lung examination reflects that the Veteran suffered from shortness of breath and dyspnea on exertion due to the surgical intervention on his right lung from his previous infection with blastomycosis in 1968, which had resulted in a restrictive pattern on pulmonary manifestation.  

VA treatment records dated from April 2007 to June 2007 reflect that the Veteran was seen for increasing edema of the extremities, which had been progressing over the four previous months, and that he was noted to have had generalized swelling of both legs with severe pitting edema.  No involvement of the Veteran's lung or any blastomycosis was noted.  

Thus, while the record reflects lung problems primarily due to the surgical intervention on his right lung from his previous infection with blastomycosis in the 1960s, the evidence does not reflect that the Veteran's service-connected disability in any way contributed to his death almost four decades later.  

While the appellant's representative asserts that there were no treatment records to indicate that the certifying physician who signed the death certificate knew of his past treatment for blastomycosis, there is no indication that any such physician did not know of this past condition and neither the appellant nor her representative have offered any evidence that such physician was unaware of the condition or that, had the physician known of the condition, it would have been listed as a contributing cause of death.  

Moreover, and more importantly, the death certificate does not reflect that any lung problem might have contributed to the Veteran's death.

Also, the Board acknowledges that in August 2008 the appellant submitted an online medical article indicating that blastomycosis may be aggressive and require treatment, and that dissemination from the lung is not unusual and could involve any organ.  

However, as reflected in the service treatment records, following the Veteran's diagnosis and treatment for blastomycosis in his lung, a liver biopsy was performed and produced negative results, and no subsequent condition of the liver involving blastomycosis was ever noted.  

Therefore, the medical evidence suggests that no such dissemination of the infection to the lung occurred.  Simply stated, the service and post-service treatment records, overall, of this Veteran are found to provide evidence against this theory of entitlement.  

Furthermore, the appellant has offered no evidence that the Veteran's blastomycosis in any way affected this Veteran's liver or was related in any way to his hepatitis C or cirrhosis in this Veteran.  Thus, the Board finds that the evidence weighs against a finding that blastomycosis either directly contributed to the Veteran's death, or caused or aggravated any disability that contributed to the Veteran's death.

The appellant may believe that the Veteran's service-connected right upper lobectomy for blastomycosis with bronchitis contributed to his death.  A lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the question of causation of death in this case extends beyond an immediately observable cause-and-effect relationship, and is one that requires medical expertise to answer.  As such, the appellant is not competent to address etiology in the present case.

Regarding the assertion that the Veteran's hepatitis C, noted as a contributory cause of his death on his death certificate, is related to VA medical treatment, in a statement dated in July 2008, the appellant asserted that the Veteran got hepatitis C from a blood transfusion from surgery at a VA hospital, and an August 2008 report of contact reflects that the appellant reported that her husband had had hepatitis C from multiple blood transfusions at VA facilities.  

In February 2013, the appellant asserted that the Veteran was given hepatitis C in a blood transfusion from a Louisiana VA medical center.  In its March 2013 Informal Hearing Presentation, the Veteran's representative stated that it was unclear from the record when and how the Veteran contracted hepatitis C, and that a VA medical record listed hepatitis as recorded in a prior record dated in 1993.  

The representative also requested remand to explore the "possibility" that hepatitis C was contracted due to a blood transfusion while under the care of VA.

However, this assertion under 38 U.S.C. § 1151 does not have merit.  VA treatment notes beginning in November 2000 reflect a diagnosis of hepatitis C.  A May 2001 VA treatment record reflects that the Veteran had had a positive test for hepatitis C recorded in 1993.  The record further reflects that cirrhosis developed as a consequence of hepatitis C; there is no indication that any cirrhosis of the liver preceded the Veteran's diagnosis of hepatitis C.  Thus, as cirrhosis did not manifest within one year of the Veteran's separation from service in October 1969, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a) with respect to cirrhosis of the liver are not applicable.  

Moreover, nowhere in the VA treatment records is there any indication that the Veteran received hepatitis C from a blood transfusion at any VA facility, and the Veteran himself made no such assertion in this regard at any time prior to his death in October 2007.  

In August 2008, the appellant submitted several articles relating to hepatitis C and cirrhosis.  However, such articles do not pertain to the question of whether the Veteran's hepatitis C was in any way related to either VA treatment or to the Veteran's service in any way.  

In short, other than the vague assertions of the appellant, there is no evidence to support a claim that hepatitis C was in any way the result of VA hospital care, medical or surgical treatment, or examination.  Thus, the Board finds that the evidence weighs against a finding that either hepatitis C or any other condition that contributed to the Veteran's death was caused by VA hospital care, medical or surgical treatment, or examination.

Finally, regarding the assertion that the Veteran was entitled to receive total service-connected disability compensation for at least ten years prior to his death, as there remained a pending claim for a TDIU more than 10 years prior to the Veteran's death, which should have been granted, in its March 2013 Informal Hearing Presentation, the appellant's representative asserted that a 1994 VA examination report stating the opinion of the examiner that the Veteran was "absolutely unemployable" is a claim for a TDIU that was not addressed by VA, and, therefore, remains a pending claim.  

The appellant's representative also asserted that the claim would have led to a grant of a TDIU, and that the Veteran's disabilities would thus have been continuously rated totally disabling for a period of ten or more years immediately preceding death.  See 38 C.F.R. § 4.16.  

The representative further asserted that a subsequent RO adjudication of a claim for TDIU in April 2006 did not absolve VA of failing to adjudicate the asserted 1994 TDIU claim.

The Board finds that this argument also does not have merit.

The report of an October 1994 VA examination reflects that the examiner reported that the Veteran had had a left-sided stroke in January 1993, which had left him with left hemiparesis of severe degree and wheelchair-confined.  It was noted that the Veteran had a history of high blood pressure and also having an episode of blastomycosis in 1968 that required removal of the right upper lobe of the lung.  It was further noted that the Veteran was house-confined and must have someone come in and help him, including having his meals brought in, and that he had dysarthria in speech and marked weakness in the left side due to the stroke.  The examiner stated the opinion that the Veteran was absolutely unemployable, and not only unemployable but also housebound.  

In an April 2006 rating decision, the RO denied entailment to a TDIU.  That rating decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the August 2006 date that the RO mailed notice of the determination to the Veteran, and neither the appellant nor her representative have asserted otherwise.  

Simply stated, this contention was fully address by the RO at that time.     

Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the April 2006 decision.  Therefore, the April 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  See also 38 C.F.R. § 3.156(b), (c).  

Even assuming that the October 1994 VA examination report was an informal claim for a TDIU, a subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim.  Williams v. Peake, 521 F.3d 1348, 1351 (2008).  The later disposition, denying the claim on its merits, also decides that the earlier identical claim must fail.  Id.  Therefore, the April 2006 rating decision denying entitlement to a TDIU terminated the pending status of any previously unadjudicated informal claims of entitlement to a TDIU.  See also Andrews v. Nicholson, 421 F.3d 1278 (2005); Roberson v. Principi, 251 F.3d 1378 (2001).

Accordingly, the Board finds that the claim for service connection for the cause of the Veteran's death, to include under 38 U.S.C. § 1151, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Here, notice was provided by a letter dated in January 2008, which informed the appellant of all the elements required by the Pelegrini II Court as stated above.  The letter failed to provide a statement of the conditions for which the Veteran was service connected at the time of his death, or an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  However, to the extent that this constituted an error on the part of VA, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial; rather, the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the appellant has not alleged that she was prejudiced in any way by VA's failure to specifically inform her of the conditions for which the Veteran was service connected at the time of his death, or an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Furthermore, in a December 2008 rating decision, the RO informed the appellant of the conditions for which the Veteran was service connected at the time of his death, and explained the criteria for establishing service connection for a disability not yet service connected; the appellant responded to this rating decision in February 2009, and her claim was subsequently readjudicated in an April 2009 statement of the case.  Moreover, it is clear from the appellant's statements that she was aware of the Veteran's service-connected disabilities and the criteria for establishing service connection for a disability, as she specifically asserted that his service-connected blastomycosis condition was directly related to his death and that hepatitis C was the result of VA treatment, and submitted articles regarding blastomycosis.  As such, it is clear that the appellant had constructive and actual knowledge of the conditions for which the Veteran was service connected at the time of his death, and of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, and any error in notice is considered to be harmless and non-prejudicial. 

The January 2008 letter also did not inform the appellant how disability ratings and effective dates are established; but in light of the denial of her claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the holding in Dingess, 19 Vet. App. 473. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.   See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran's service treatment records, VA medical treatment records, and identified private treatment records, as well as the Veteran's death certificate, and articles submitted by the appellant, have been obtained.  The Board acknowledges that the record reflects that the Veteran had been receiving Social Security Administration (SSA) disability benefits since at least June 1993, but that records from the SSA have not been requested or obtained.  However, the record does not indicate that such records in any way relate to the conditions resulting in the Veteran's death nearly 15 years after; rather, the record reflects that the Veteran had been considered unemployable due to a stroke incurred in 1993, which is not a disability at issue.  As any such SSA records would not have a reasonable possibility of helping to substantiate the appellant's claim, a remand to obtain such records is not warranted in this case.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet App. 363 (1992).  

Also, in this case, there was no VA medical opinion obtained in connection with the appellant's current claim; as discussed above, the appellant's representative requested remand to explore the "possibility" that hepatitis C was contracted due to a blood transfusion while under the care of VA.  However, as explained above, the Board finds that that there is no competent evidence indicating that the cause of the Veteran's death may be associated with service, a service-connected disability, or VA medical treatment, and, given the evidence of record as a whole, the Board finds that there is sufficient medical evidence to render a decision on the claim.  Thus, remand for a VA examination is not warranted.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).

In, generally, determining whether the duty to assist requires that a medical opinion be obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a disability, service, or treatment by VA (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  The medical records of the Veteran provide no indication that the appellant's theories of entitlement have any merit, providing only evidence against this claim, indicating a problem that began years after service causing death. 

Significantly, neither the appellant nor his or representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

ORDER

Service connection for the cause of the Veteran's death, to include under 38 U.S.C.  § 1151, is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


